Citation Nr: 1011112	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  07-08 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for renal cell 
carcinoma with anatrophic kidney, status post kidney 
transplant, claimed as due to chemical exposure.  

2.  Entitlement to service connection for scars, claimed as 
secondary to renal cell carcinoma with anatrophic kidney, 
status post kidney transplant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to January 
1970.

The Board of Veteran's Appeals (Board) previously denied this 
appeal in a February 2009 decision.  By Order dated in 
October 2009, the United States Court of Appeals for Veterans 
Claims (Court) vacated that decision, and remanded the appeal 
to the Board in accordance with a Joint Motion for Remand, 
filed by the parties in the case.

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in June 2008.  
A transcript of the hearing is associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his currently-shown kidney disorder 
is the result of exposure to chemicals, namely herbicides, 
during service.  Specifically, he claims that his duties as 
an "Ammo Tech Foreman" while serving in Hawaii required him 
to handle munitions which were used in Vietnam and 
contaminated with herbicides, and to use herbicide spray to 
defoliate worksites.  (See June 2008 hearing transcript).

The service records show that the Veteran was stationed in 
Hawaii from March 1968 to January 1970 as an "Ammo Tech."  
These records do not indicate exposure to toxic chemicals, 
including herbicides, nor do they reflect complaints or 
findings of renal/kidney problems.

Post-service medical records reflect a diagnosis of end-stage 
renal disease in late 1991, and a diagnosis of renal cell 
carcinoma, followed by a right radical nephrectomy, in 
February 1992.  Subsequent records reflect dialysis treatment 
and kidney transplant in 1992 and 2006.

A February 2004 private physician's statement indicates there 
are "multiple risk factors" known to predispose an 
individual to renal cell carcinoma.  In the Veteran's case, 
the physician noted that "[h]e smoked, though distantly, 
which is one factor.  Occupational exposure to toxic 
compounds is another well-described risk factor."  In this 
regard, the physician noted that "[a]n exposure decades 
earlier, even during his military service in the late 1960's 
to early 1970's, is time compatible."  

A May 2004 private physician's statement indicates that the 
Veteran's renal cell carcinoma "probably" took a number of 
years to develop, and that "he had significant kidney 
disease at the time of his nephrectomy in 1992, that was 
years in the making."  In a March 2005 statement, the 
physician was more specific, indicating that the kidney 
damage began "20-25 years prior to 1991."  Further, the 
physician opined that it was "more likely than not that this 
exposure to something toxic, either biological or chemical, 
happened during [the Veteran's] service to his country."

At the time of the Board's February 2009 decision, the 
Veteran had not been examined for VA purposes in connection 
with the claim.  The Joint Motion appears to require that 
occur.   

Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the Veteran for 
a VA examination with an individual 
with the appropriate expertise to 
determine the etiology of the Veteran's 
current kidney disorder (characterized 
as renal cell carcinoma with anatrophic 
kidney, status post kidney transplant).  
The claims folder should be made 
available to the examiner in 
conjunction with the examination.  
Following completion of the 
examination, the examiner is asked to 
express an opinion as to whether it is 
at least as likely as not, i.e., a 
50 percent probability or greater, that 
the Veteran's kidney disorder is 
related to an injury, or disease that 
occurred in service, including chemical 
exposure.  Likewise, the examiner 
should discuss the significance, if 
any, of the Veteran's tobacco smoking 
history to his current kidney disorder.  
A complete rationale should be provided 
for all opinions expressed.  If it is 
not possible to provide any requested 
opinion, the reasons for that should 
also be explained.  

2.	Following completion of the above, the 
RO should again review the record.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 





appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


